16DETAILED ACTION
	Claims 1, 2, 4-6, and 8-10 are pending. Claims 1, 2, and 4-6 have been amended and claims 3 and 7 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (U.S. 2007/0072121) in view of Hohle et al. (U.S. 2003/0096190).
Mizutani et al. teaches a positive resist composition comprising: (A-1) a resin of which a solubility in an alkali developer increases under the action of an acid, the resin comprising a repeating unit represented by formula (Ia) and a repeating unit represented by formula (A1); and (B) a compound capable of generating an acid upon irradiation with one of actinic rays and radiation [0013-0016] wherein resin (A-1) is the following:

    PNG
    media_image1.png
    164
    378
    media_image1.png
    Greyscale
[0039] wherein in formula (Ia), AR represents an aromatic group, preferably a phenyl group (a hydroxyphenyl group as a phenyl group having a substituent), a naphthyl group or an anthranyl group. The aromatic group as AR may have a substituent, and examples of the substituent include a halogen atom, among others, X1 represents a group having a carbon number of 5 or more and being capable of decomposing under the action of an acid, examples include a tertiary alkyl group such as tert-amyl group, an isoboronyl group, a 1-alkoxyethyl group such as 1-butoxyethyl group, 1-isobutoxyethyl group and 1-cyclohexyloxyethyl group, an alkoxymethyl group, a tetrahydropyranyl group, a tetrahydrofuranyl group, a 3-oxocyclohexyl ester group, a 2-methyl-2-adamantyl group and a mevalonic lactone residue [0040-0044] and in formula (A1), m represents an integer of 1 or 2 [0059]. Mizutani also teaches the weight average molecular weight (Mw) of each of the resins (A-1) and (A-2) is preferably from 1,000 to 15,000, more preferably from 3,000 to 10,000  [0089] (claim 1). Mizutani does not teach a specific example of the resin comprising a fluorine atom or iodine atom.
However, Hohle et al. teaches a resist comprising a film-forming polymer, photoacid generator, and solvent [0027-0030] wherein the polymer is the following:

    PNG
    media_image2.png
    236
    237
    media_image2.png
    Greyscale
[0049] having the following definitions:

    PNG
    media_image3.png
    177
    387
    media_image3.png
    Greyscale
[0047] and

    PNG
    media_image4.png
    100
    387
    media_image4.png
    Greyscale
[0050] which is equivalent to a resin capable of increasing polarity by the action of an acid having at least one fluorine atom including a repeating unit represented by General Formula (B-2) of instant claims 1, 2, 4, and 5 when Rd is a monovalent organic group having a halogen atom (fluorine) in a content of 10% by mass or more and Rc is a monovalent organic group, specifically a group that decomposes by the action of an acid to leave, i.e. repeating unit (B). Hohle et al. also teaches through the introduction of a first repeating unit derived from an at least partly fluorinated and/or fluoroalkyl-substituted cinnamic acid or cinnamic ester into the polymer, the transparency of the photoresist of the invention is significantly increased; this permits higher layer thicknesses of the photoresist. The aryl units of the cinnamic acid groups considerably raise the etch resistance in the plasma etch operation. Furthermore, with the carboxyl group of the cinnamic acid, a reactive group is introduced at the same time into the polymer. The carboxyl group allows subsequent modification of the photoresist. The incorporation of an at least partly fluorinated cinnamic acid or an at least partly fluorinated cinnamic ester allows a plurality of functions to be introduced into the polymer. In turn, this makes it possible to circumvent the often complicated copolymerization of monofunctional monomers whose copolymerizability with one another is poor. Through the introduction of an at least partly fluorinated and/or fluoroalkyl-substituted cinnamic acid into the photoresist polymer, the following advantages are gained: a) fluorination raises the transparency of the photoresist at an exposure wavelength of 157 nm; b) the introduction of aryl groups into the polymer raises the resistance of the resist toward an etch plasma; and c) the introduction of a carboxyl group, which may also be esterified, provides a group that is able to change its polarity strongly by ester cleavage. Furthermore, the carboxyl group may act as an anchor group, which allows modification of the properties of the polymer and of the photoresist in a consolidation reaction [0010-0013]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a halogen atom, specifically a fluorine atom, in resin (A-1) of Mizutani in order to achieve optimal resist properties. Mizutani also teaches an example of compound (B) includes the following formula B-1:

    PNG
    media_image5.png
    95
    423
    media_image5.png
    Greyscale
[0099] which is equivalent to a compound that generates an acid upon irradiation with actinic rays or radiation represented by General Formula (ZI) of instant claim 1 when R201-R203 are organic groups and Z- is a non-nucleophilic anion. Mizutani further teaches in the present invention, an organic basic compound is preferably used from the standpoint of, for example, enhancing the performance (e.g., resolving power) or storage stability. The organic basic compound is more preferably a nitrogen atom-containing compound (nitrogen-containing basic compound). The organic basic compound preferred in the present invention is a compound having basicity stronger than that of phenol. The preferred chemical environment thereof includes structures of the following formulae (A) to (E). The structures of formulae (B) to (E) each may form a part of a ring structure:

    PNG
    media_image6.png
    230
    223
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    231
    300
    media_image7.png
    Greyscale
 [0119-0122] which are equivalent to an acid diffusion control agent having at least one structure represented by Formulae (A) to (E) respectively of instant claim 1.
With regard to claim 6, it is known to one of ordinary skill in the art to obtain a polymer having two repeating units derived from the same formula, e.g. when X1 is tert-amyl group and when X1 is an isoboronyl group in Mizutani’s formula (Ia) and/or when Y is tert-butyl ester and when Y is tert-butoxycarbonyloxy in Hohle’s Formula I. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from there having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art to modify the specific teachings of Mizutani in view of Hohle et al. to include an additional repeating unit of Formula (Ia) and/or Formula I and arrive at the instant claims through routine experimentation in the resist art.
With regard to claims 8-10, Mizutani teaches in the production or the like of a precision integrated circuit device, the step of forming a pattern on a resist film is performed by coating the positive resist composition of the present invention on a substrate (for example, a silicon/silicon dioxide-coated substrate, a glass substrate, an ITO substrate or a quartz/chromium oxide-coated substrate) to form a resist film, irradiating thereon actinic rays or radiation such as KrF excimer laser light, electron beam or EUV light, and then subjecting the resist film to heating, development, rinsing and drying, whereby a good resist pattern can be formed [1049].
Response to Arguments
Due to the amendment filed June 7, 2022 of instant claim 1, the 102(a)(1) and 103 rejections over Hohle have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Hohle is still being used as prior art in combination with Mizutani because it continues to teach the claimed resin.
Due to the amendment of the specification, the objection has been withdrawn.
Due to the amendment of instant claim 6, the objection has been withdrawn.
Applicant’s arguments with respect to the 112(b) rejection of claim 10 have been fully considered and are persuasive.  The 112(b) rejection of claim 10 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016136471 and WO2016136481 anticipate the instant claims under 102(a)(1) but within a year and with a common assignee.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722